Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 7, 2015

                                       No. 04-15-00295-CR

                                        Gary Lee AVANT,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR5555
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER
        William L. Baskette, appointed counsel for Gary Lee Avant, has filed a motion to
 withdraw, asserting that health problems prevent him from preparing the appellant’s brief. We
grant the motion. We abate this appeal, and remand the case to the trial court to appoint new
appellate counsel for Avant. See Duncan v. Evans, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983)
(holding that appellate courts may abate appeals so that trial court can assure appellant has
effective assistance of counsel).

       We order the trial court to appoint new counsel for Avant by December 14, 2015, and to
inform this court in writing of its appointment. Once the court informs us of the appointment, the
appeal will be reinstated on the docket of this court and the court will set a deadline for the filing
of appellant’s brief.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court